Citation Nr: 1418774	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-06 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for primary insomnia, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	National Association of County Veteran Service Officers




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to August 1986 and November 1990 to June 1991, including service in the Southwest Asia Theater of Operations from February 11, 1991 to May 17, 1991.  This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  A disability manifested by upper respiratory infections (URIs) is not shown by the record and is not related to service or a qualifying chronic disability.  

3.  Insomnia is not related to service and is not a qualifying chronic disability.  

4.  Fatigue is a symptom of primary insomnia, is not related to service and is not a qualifying chronic disability.   



CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303(a), 3.317 (2013).  

2.  Insomnia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b); 38 C.F.R. §§ 3.303(a), 3.317.  

3.  Fatigue was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b); 38 C.F.R. §§ 3.303(a), 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in October 2009 and November 2009, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  The appeal was most recently readjudicated in the November 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.  The Board finds the examinations are adequate as, taken together, they were conducted upon a full review of the relevant lay and medical evidence, examination of the Veteran, and provided supporting rationale for the opinions regarding the relevant theories of entitlement.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate these claims.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  

Finally, the Board finds compliance with the September 2013 remand.  A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Here, recent VA treatment records were obtained and the 2013 VA examiner provided the requested opinions.  Although the examiner did not specifically address each STRs as noted in the remand, the examiner conducted a thorough review of the relevant medical evidence, including the STRs, discussed relevant evidence, and provided the ultimate determination.  Accordingly, the Board will address the merits of the claim.

Analysis

The Veteran appeals the denial of service connection for a respiratory disability, insomnia and chronic fatigue syndrome, including as due to an undiagnosed illness.  He reports fatigue, sleeping and reoccurring respiratory problems due to service to include service in the Persian Gulf War. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic conditions may be presumed to have been incurred during service if it first became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.  No chronic conditions, as defined by regulation, are alleged herein.  See 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331, 1337-38 (Fed. Cir. 2013).

Lay evidence may not be categorically dismissed as not competent regarding questions of medical etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). For example, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is not competent, however, to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336  (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

There are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A medically unexplained chronic multisymptom illnesses is defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that VA determines meets the criteria in paragraph 3.317(a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

VA has determined presumptive service connection is warranted for the following infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2) will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service.  

Unlike claims for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

      Respiratory disorder

STRs indicate treatment for upper respiratory infections (URIs).  In July 1986, the Veteran was treated for a URI.  During his first separation examination in September 1986, he reported a history of ear, nose and throat trouble.  It was noted that he had a congenital deviated septum but was breathing much better.  His lungs/chest, nose and sinus evaluations were normal at that time.  He was treated for a cough/upper respiratory infection in December 1990 and sinusitis in April 1991.  The April 1991 separation examination documented a history of nose operation when he was 17 or 18 years old.  At that time, the Veteran denied chronic cough, shortness of breath and sinusitis but reported a history of ear, nose and throat trouble.  His lungs/chest, nose and sinus evaluations were normal.  

In December 2009, the Veteran was afforded a VA Gulf War examination.  He reported a history of recurrent URIs.  After physical examination, the diagnosis was status post episodes of URIs without residuals.  The examiner stated that the Veteran described recurrent episodes of URIs numbering up to three times a year and that the average adult experiences two to three colds and influenza-like illness per year.  The examiner opined that the Veteran did not meet the criteria for chronic bronchitis and the evidence did not support a finding that the recurrent URIs were due to any undiagnosed illness as they were part of known clinical diagnoses.  

An April 2010 VA examiner opined that although the Veteran has a history of recurrent URIs in the past such is not a chronic ongoing condition.  Rather, the examiner found that the Veteran experiences episodes of URIs with a return back to normal baseline between such acute episodes.  According to the VA examiner, the Veteran's pattern of illness regarding his complaints falls within the normal limits as compared to a cross section of the average adult population and therefore does not represent a pathological chronic illness.  The examiner thus concluded that any URIs were not related to active service, including exposures.  The examiner also opined that the URIs were part of a clear and explained etiology and so would not be an undiagnosed illness. 

An October 2013 VA examiner opined that the Veteran's status-post episodes of URI without residuals is as least as likely as not related to sinusitis and/or URIs noted in service as they represent recurrences of the same acute, diagnosable conditions.  Evidence of a chronic disability, however, was not found.  He agreed with the findings of the April 2009 VA examiner, that there was no pathological chronic illness and thus no disability.  The examiner noted that the Veteran experienced recurrent infections, but the evidence didn't show a chronic disability pattern.  The examiner thus concluded that there was no chronic disability of recurrent URIs that is due to, the result of, or aggravated by military service, including service in the Gulf War.  The examiner also determined that the recurrent URIs would not be considered an undiagnosed illness or an unexplained chronic multisymptom illness as they have a clear and explained etiology.  

First, the Board finds that service connection for a respiratory disorder is not warranted on a direct basis.  See Shedden, 381 F.3d at 1167.  This is because the VA examiners determined there was no chronic, ongoing disability, either of URIs or bronchitis; such is a requirement for direct service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing that in the absence of proof of a present disability due to disease or injury, there can be no valid claim).  The examiners noted the episodes of acute URIs, but found that the evidence of record, including the Veteran's return to baseline in between, indicated no ongoing or chronic disability at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). The Board accords great weight to these opinions as they are based upon the evidence of record, including the Veteran's lay statements.

Second, the Board finds that service connection as a qualifying chronic disability is not warranted.  See 38 C.F.R. § 3.317.  The December 2009 VA examiner opined that the evidence did not support a finding that the recurrent URIs were due to any undiagnosed illness as they were part of known clinical diagnoses - acute recurrences of URI.  The April 2010 VA examiner stated that the URIs were part of a clear and explained etiology and so would not be an undiagnosed illness or medically unexplained multisymptom chronic illness.  The Board accords these opinions great weight as they are based upon a review of the relevant evidence, a physical examination of the Veteran, and provided supporting rationale.  See Nieves-Rodriguez, 22 Vet. App. at 301; Stefl, 21 Vet. App. at 123-24.

In making these decisions the Board notes that the Veteran is competent to report respiratory symptoms and the circumstances surrounding such.  Furthermore, the Board finds the Veteran generally credible in this regard.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person because it involves issues of attribution of symptoms to specific diagnoses, and whether symptoms are disabilities for VA purposes; these are complex medical questions that do require specialized training and knowledge.  In addition, the VA medical opinions are persuasive and warrant being assigned greater probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  Indeed, the examiners do not dispute the Veteran's accounting of his symptoms; rather, the examiners assessed the symptoms and provided medical conclusions that unfortunately do not support the Veteran's claims. The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

      Fatigue

STRs are negative for any complaints, symptoms, diagnoses, and/or treatment for fatigue.  During the April 1991 separation examination, the Veteran denied trouble sleeping and clinical evaluations were normal.  

At the December 2009 VA examination, the Veteran reported sleep problems since active service.  Upon examination, the examiner stated that the Veteran described fatigue that was related to his sleep problems.  Review of his history and clinical presentation indicated that there was insufficient clinical evidence for a diagnosis of obstructive sleep apnea and/or chronic fatigue syndrome.  The examiner noted that any sleep difficulty was not secondary to the Gulf War syndrome.  The April 2010 VA examiner diagnosed primary insomnia and found that the Veteran's fatigue is attributable to the clinical diagnosis of insomnia.  The examiner thus concluded that fatigue was not due to undiagnosed illness as it was due to a diagnosis of primary insomnia and not due to any Southwest Asia exposures.

The October 2013 VA examiner found that there was insufficient clinical evidence to warrant a diagnosis of chronic fatigue syndrome.  The appropriate diagnosis was insomnia.  It was determined that the Veteran's condition was diagnosable and the condition was medically explained with a clear etiology (primary insomnia).  Veteran's claimed fatigue is a noted symptom of his insomnia (primary sleep disorder) and does not, in itself, constitute a separate diagnosis. 

First, the Board finds that service connection for fatigue is not warranted on a direct basis.  See Shedden, 381 F.3d at 1167.  This is because the VA examiners determined that fatigue was a symptom of a diagnosed disability, but not a separate disability.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321 (2007). The Board accords great weight to these opinions as they are based upon the evidence of record, an examination of the Veteran, and specialized medical knowledge.

Second, the Board finds that service connection as a qualifying chronic disability is not warranted.  See 38 C.F.R. § 3.317.  This is because the VA examiners noted that the fatigue was attributable to a known clinical diagnosis, insomnia; thus it could not be an undiagnosed illness or medical unexplained multisymptom illness  The examiners further found the evidence did not support a diagnosis of chronic fatigue syndrome.  Accordingly, service connection is not warranted on this basis. 

In making these decisions the Board notes that the Veteran is competent to report fatigue and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issue here is outside the realm of common knowledge of a lay person because it is constitutes issues of attribution of symptoms diagnoses, and whether symptoms are disabilities for VA purposes; these are complex medical questions not capable of lay observation.  In addition, the VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  Indeed, the examiners do not dispute the Veteran's accounting of his symptoms; rather, the examiners assessed the symptoms and provided medical conclusions that unfortunately do not support the Veteran's claims. The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

	Insomnia

The Veteran's STRs are negative for any complaints, symptoms, diagnoses, and/or treatment for insomnia.  During the April 1991 separation examination, the Veteran denied trouble sleeping and clinical evaluations were normal.  

At the December 2009 VA examination the Veteran reported sleep problems since active service.  The examiner diagnosed primary insomnia.  The April 2010 VA examiner diagnosed primary insomnia.  The examiner noted that the primary insomnia is not due to an undiagnosed illness as the illness has been clearly diagnosed and is medically explained with a clear etiology. This condition, therefore, would not be considered a chronic multisymptom Illness with a partially explained etiology.  The diagnosis of primary insomnia implies that there is no secondary cause for the insomnia.  Therefore given that he has been diagnosed with primary insomnia it is less likely as not that it is related to any specific exposure experienced by the veteran during his service in Southwest Asia.

The October 2013 VA examiner found that the Veteran's primary insomnia was not related to service.  He reasoned that in spite of the Veteran's lay statements there is insufficient data to indicate that there can be a nexus to link his subjectively reported primary insomnia to active duty service.  The examiner noted that the insomnia was not considered a chronic multisymptom illness or undiagnosed illness because the etiology is explained.  The examiner noted that regarding the Veteran's lay statements about insomnia, that the Veteran does not have a record of treatment is very significant because primary insomnia is an "ego dystonic" disorder that is troubling and one that would lead one to seek out comfort or resolution of symptoms.  The examiner noted the lack of objective treatment for over 24 years.  
As of 16 September, 2009, the Veteran had reported a negative history for mental health intervention, and that included insomnia.  The STRs were negative for treatment or complains of insomnia during service.  

First, the Board finds that service connection for insomnia is not warranted on a direct basis.  See Shedden, 381 F.3d at 1167.  There is a current diagnosis.  See Brammer, 3 Vet. App. at 225; McClain, 21 Vet. App. at 321 (2007).  But the Board finds that there was no in-service event.  The Veteran does not report in-service onset.  In addition, in the report of medical history at service separation, the Veteran denied difficulty sleeping.  This affirmative evidence of no insomnia at discharge also indicates onset was after service; this is not a bar to service connection, however.  The Board finds, however, that the preponderance of the evidence indicates that current disability is not linked to service.  The 2013 examiner provided such a conclusion, basing the opinion, in part upon a failure to seek treatment in this particular instance, for such an egodystonic disorder.  This lapse in time weighs against a finding of service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Second, the Board finds that service connection as a qualifying chronic disability is not warranted.  See 38 C.F.R. § 3.317.  This is because the VA examiners noted that insomnia is a known clinical diagnosis.  Thus, there is no undiagnosed illness or chronic multisymptom illness. The examiners further found the evidence did not support a diagnosis of chronic fatigue syndrome. Accordingly, service connection is not warranted on this basis. 

In making these decisions the Board notes that the Veteran is competent to report sleep difficulty and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, the specific issues in this case fall outside the realm of common knowledge of a lay person because they constitute issues of attribution to diagnoses, and whether symptoms are disabilities for VA purposes; these are complex medical questions.  In addition, the VA medical opinions are persuasive and warrant being assigned great probative weight.  The opinions were rendered by medical professionals with the expertise to opine on the matter at issue in this case.  In addition, the examiners addressed the Veteran's contentions and based their opinions following a review of the claims folder as well as a complete physical examination.  Indeed, the examiners do not dispute the Veteran's accounting of his symptoms; rather, the examiners assessed the symptoms and provided medical conclusions that unfortunately do not support the Veteran's claims. The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory disorder is denied.  

Entitlement to service connection for insomnia is denied.  

Entitlement to service connection for fatigue is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


